Name: 95/81/EC: Commission Decision of 17 March 1995 amending Commission Decision 94/205/EC laying down special conditions for the import of frozen or processed scallops and other Pectinidae originating in Japan (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  Asia and Oceania;  tariff policy;  marketing;  foodstuff;  fisheries
 Date Published: 1995-03-24

 Avis juridique important|31995D008195/81/EC: Commission Decision of 17 March 1995 amending Commission Decision 94/205/EC laying down special conditions for the import of frozen or processed scallops and other Pectinidae originating in Japan (Text with EEA relevance) Official Journal L 066 , 24/03/1995 P. 0024 - 0025COMMISSION DECISION of 17 March 1995 amending Commission Decision 94/205/EC laying down special conditions for the import of frozen or processed scallops and other Pectinidae originating in Japan (Text with EEA relevance) (95/81/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 (5) thereof,Whereas the list of establishments approved by Japan for importing frozen or processed scallops and other Pectinidae into the Community has been drawn up in Commission Decision 94/205/EC (2); whereas the establishments on that list were approved until 31 December 1994;Whereas this list may be amended following the communication of a new list by the competent authority in Japan; whereas the competent authority in Japan has communicated at the end of December 1994 a new list amending the data of 8 establishments;Whereas, following the accession of new Member States to the Community, serious practical problems have occurred which have not allowed the amendment of Decision 94/205/EC in due time;Whereas it is necessary to permit that the products frozen or processed since 1 January 1995 can be imported in order to avoid an unjustified and important loss for the operators due to the interruption of the imports;Whereas it is necessary to amend the list of approved establishments;Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 From 1 January 1995 Annex C of Decision 94/205/EC is replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 17 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 15.(2) OJ No L 99, 19. 4. 1994, p. 38.ANNEX 'ANNEX CList of establishments approved for the export of frozen or processed scallops and other Pectinidae to the European Community>TABLE>